Mandamus does not lie in behalf of a former stockholder and officer of a corporation for the inspection of its books. The common-law and statutory right of inspection depends on the subsisting status of stockholder or officer in respect to the corporation. The petition fails to allege that petitioner presently is a stockholder or officer of the corporate respondent; hence, it is legally insufficient. We do not pass on the respondents’ contractual rights under the agreements of the parties dated October 21, 1954 and March 29, 1957. The order unanimously reversed on the law and the petition dismissed, without costs, and without prejudice to any appropriate action petitioner is advised to bring. Concur—Botein, P. J., Breitel, Prank, McNally and Stevens, JJ.